Exhibit 99.1 NEWS RELEASE #16-08 CARBO® Announces Second Quarter 2016 Results Conference Call Scheduled for Today, 10:30 a.m. Central Time · Ceramic proppant sales volumes increased as the quarter progressed. · Continued to significantly reduce cost base. · Positive trends in KRYPTOSPHERE® and SCALEGUARD® technologies. · Quarterly revenues of $20.7 million, with GAAP net loss of $20.3 million, or a loss of $0.88 per share. · GAAP net loss included $8.7 million, or $0.38 per share, of after-tax costs associated with slowing and idling production.
